NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

               ELIZABETH ARMENTA, Petitioner/Appellant,

                                        v.

            FRANCISCO G. ARMENTA, Respondent/Appellee.
            _____________________________________________

            LUDIVINA E. ACUNA, et al., Intervenors/Appellees.


                           No. 1 CA-CV 21-0355 FC
                             FILED 1-25-2022

           Appeal from the Superior Court in Maricopa County
                   No. FC2019-005299, FC2020-001972
                  The Honorable Kevin B. Wein, Judge

                                  AFFIRMED


                                   COUNSEL

Elizabeth Armenta, (Protected Address)
Petitioner/Appellant
                 ARMENTA v. ARMENTA/ACUNA, et al.
                       Decision of the Court



                        MEMORANDUM DECISION

Judge Jennifer M. Perkins delivered the decision of the Court, in which
Presiding Judge David D. Weinzweig and Judge Brian Y. Furuya joined.


P E R K I N S, Judge:

¶1            Elizabeth Armenta (“Mother”) challenges the superior court’s
third-party visitation order. For the following reasons, we affirm.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2            Mother and Francisco Armenta (“Father”) are L.A.’s
biological parents. Father is not a party to this appeal. Maternal
grandparents Ludivina Acuna and Martin Cisneros (collectively
“Grandparents”) contacted the Department of Child Safety (“DCS”) to
report that Father abused L.A. DCS then filed a dependency petition in July
2018. Mother and Father divorced in December 2019. The superior court
granted sole legal decision-making to Mother and supervised visitation to
Father. That same month, the juvenile court dismissed the dependency.

¶3            About three months later, Grandparents petitioned the
superior court for visitation, claiming they had not seen L.A. since reporting
Father’s alleged abuse. Mother objected. After an evidentiary hearing, the
court granted Grandparents’ petition and ordered visitation on the third
Saturday of each month.

¶4           Mother timely appealed, and we have jurisdiction under
A.R.S. 12-2101(A)(1).

                               DISCUSSION

¶5            Grandparents did not file an answering brief, which we may
treat as a confession of error. See McDowell Mountain Ranch Cmty. Ass’n v.
Simons, 216 Ariz. 266, 269, ¶ 13 (App. 2007). We decline to do so.

¶6             We will not disturb the superior court’s visitation ruling
absent an abuse of discretion. See McGovern v. McGovern, 201 Ariz. 172, 175,
¶ 6 (App. 2001). The court abuses its discretion by committing an error of
law while reaching a discretionary conclusion. In re Marriage of Williams, 219
Ariz. 546, 548, ¶ 8 (App. 2008). We defer to the court’s findings of fact absent


                                       2
                ARMENTA v. ARMENTA/ACUNA, et al.
                      Decision of the Court

clear error. See Ariz. R. Fam. Law P. 82(a)(5); see also Engstrom v. McCarthy,
243 Ariz. 469, 471, ¶ 4 (App. 2018).

¶7            We affirm because Mother shows no error.

¶8           Mother had the duty to ensure this court received a complete
record. See ARCAP 11(b). But she never filed a transcript of the evidentiary
hearing on Grandparents’ petition. We thus assume the transcript would
support the court’s ruling. See Kohler v. Kohler, 211 Ariz. 106, 108, ¶ 8 n.1
(App. 2005).

¶9             Beyond that, the superior court examined each statutory
factor and made the necessary statutory findings in its detailed minute
entry. See A.R.S. § 25-409(C)(3). The court found Grandparents requested
visitation in good faith and did not intend to interfere with the parent-child
relationship. It found Grandparents petitioned for visitation after Mother
and Father had been divorced “for at least three months.” See id. The court
also determined that visitation was in L.A.’s best interest based on:

              1. The historical relationship, if any, between
              the child and the person seeking visitation.
              2. The motivation of the requesting party
              seeking visitation.
              3. The motivation of the person objecting to
              visitation.
              4. The quantity of visitation time requested and
              the potential adverse impact that visitation will
              have on the child’s customary activities.

A.R.S. § 25-409(E). The court also afforded “special weight to [Mother’s]
opinion of what serves [her] child’s best interests” in reviewing these
factors. See A.R.S. § 25-409(C), (E). And last, the court heard but rejected
Mother’s accusations against Grandparents.

¶10            Mother also argues that Grandparents did not introduce a
police report that would have favored her position, but Mother could have
introduced the report herself. And Mother’s contention that Grandparents
improperly failed to include an affidavit of financial information lacks
merit: such affidavits need only be filed when child support, spousal
maintenance, or attorneys’ fees are at issue. See Ariz. R. Fam. Law P.
76.1(g)(1)(b).




                                      3
        ARMENTA v. ARMENTA/ACUNA, et al.
              Decision of the Court

                       CONCLUSION

¶11   We affirm.




                   AMY M. WOOD • Clerk of the Court
                   FILED: AA




                                 4